DETAILED ACTION
“Structure for Preventing Formation of Dead Point for Cam Wheel and Strapping Device Using the Same”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Joe Muncy and Technical Advisor Kentaro Higuchi on April 23, 2021.
The application has been amended as follows: 
In claim 1, line 1: please replace “A structure for” with --A structure of a strapping device for--
In claim 1, line 3: please replace “an pressing” with --a pressing--
In claim 7, please replace: 
“A strapping device using the structure for preventing the formation of a dead point for a cam wheel of claim 1, comprising: 
a housing;” 
with

the structure for preventing the formation of a dead point for a cam wheel of claim 1;
a housing;--
In claim 8, please replace: 
“A strapping device using the structure for preventing the formation of a dead point for a cam wheel of claim 4, comprising: 
a housing;” 
with
--A strapping device comprising:
the structure for preventing the formation of a dead point for a cam wheel of claim 4;
a housing;--
Allowable Subject Matter
	Claims 1-8 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, in the strapping area, has been identified as Nesser et al (US 2016/0046398 A1; hereafter Nesser). Nesser has some features similar to the instant invention, and discusses the avoidance of cam dead points (detailed in paragraph ¶0116), Nesser does not provide a driving wheel with a pressing portion that contacts the pushed portion of the cam wheel, where the pushed portion is pushed by the pressing portion when the driving wheel rotates, such that the cam wheel is moved axially in a direction away from one side of the driving wheel, as required by independent claim 1. Similar structure has been identified in references that deal with the conversion of rotary to axial motion; such references include: McGrath (US 1,822,163), Dellon (US 2017/0100836), and Tomkinson (US 9,683,642). McGrath, Dellon, and Tomkinson, fail to teach most features of the instant invention, and do not mention preventing the formation of dead points. As such, The Office has found no reason that one of ordinary skill in the art would have been motivated to combine any of these references to form the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Interpretation
Examiner notes that the following claim interpretation was used during examination. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a pressing portion” (i. e. a portion for pressing) in clm. 1
“a pushed portion” (i. e. a portion for pushing) in clm. 1
“a restoring piece” (i. e. a piece for restoring) in clm. 1
“a positioning portion for positioning the compression spring” (i. e. a portion for positioning) in clm. 5
“a stopping piece” (i. e. a piece for stopping) in clm. 6
“a positioning portion for positioning one end of the pressing piece” (i. e. a portion for positioning) in clm. 7 and 8
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for the 35 USC 112(f) limitations:
the “pressing portion” may be a plurality of thorn teeth or a rod (¶0008-0009).
the “pushed portion” may be a plurality of thorn teeth or a guiding slot (¶0008-0009).
the “restoring piece” may be a compression spring (¶0011).
the “positioning portion for positioning the compression spring” may be a circular groove for the compression spring (¶0017, ln. 12-13).
the “stopping piece” may be a thrust bearing (¶0017, ln. 13-14).
the “positioning portion for positioning one end of the pressing piece” may be arched recesses (¶0024, ln. 7-8).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“a pressing portion” (i. e. a portion for pressing) in clm. 2-3.
“a pushed portion” (i. e. a portion for pushing) in clm. 2-3.
“a restoring piece” (i. e. a piece for restoring) in clm. 5
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725